DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant's preliminary amendment submitted 21 August 2029 has been received, & its contents have been carefully considered.  As a result, Claims 1-7 are pending for review.

Drawings
Figures 6 & 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities.  Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.

Claim Rejections
Note:	The prior art relied upon in the following office action is as follows:
-
Billet et al., US #9,149,058
[Bilet ('058)]

-
Dotan, US #6,382,085
[Dotan ('085)]

-
Mineoka et al., US #10,080,262
[Mineoka ('262)]


Morimoto / Sharp Corp., JP #2011-163719
[Morimoto ('719)]






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b), and of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

2nd Para.: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In Line 1 of each of Claims 4 & 6 recites the limitation "A cooking device as set forth in claim 1", which each claim indefinite.  It is unclear whether each claim refers to the cooking device of Claim1 or a separate cooking device.  Claims 5 & 7 depend from Claim 4 & are, therefore, similarly rejected.

Claim Rejections Under 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.

A rejection on this statutory basis (35 U.S.C. § 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. § 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. §§ 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.
Claims 1-3 & 6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Morimoto ('719).
In Re Claims 1-3 & 6, Morimoto ('719) discloses (See machine translation, attached):
Cl. 1: A cooking device (Heating Cooker #1
a main body (Main Body Housing #2) having a heating room therein (Heating Chamber #3);
a front door, provided in front of the main body, which covers an opening of the heating room so as to be openable and closable (Door #4 selectively covering Opening #3a); and
a water receiving member provided below the main body (1st Drain Pan #10),
the front door having a water droplet restraining part provided on a lower portion of an inner surface of the front door which inner surface faces the main body (2nd Drain Pan #20), the water droplet restraining part being configured to (i) restrain a water droplet, which runs along the inner surface of the front door and then falls, from moving to a bottom surface of the front door and (ii) cause the water droplet to fall into the water receiving member, and while the front door is dosed, the water droplet restraining part protruding diagonally downwardly or horizontally from the inner surface of the front door toward a rear side of the main body (At least Fig. 3, 4, 10: 2nd Drain Pan #20 extends horizontally from Door #4),
Cl. 2: wherein: the main body has a front wall which (i) surrounds the opening of the heating room and (ii) has a front door contact surface that is, while the front door is closed, in contact with the inner surface of the front door (At least Fig. 2, 4, 6, 7: The housing area surrounding Opening #3a, which contacts Door #4 in the closed position); and the water droplet restraining part has a lower end which is located closer to the rear side of the main body than is the front door contact surface of the front wall (2nd Drain Pan #20 extends rearward from Door #4 beyond the surrounding wall of Opening #3a into Recess #2a).
Cl. 3: wherein: the main body has a front wall which (i) surrounds the opening of the heating room and (ii) has a front door contact surface that is, while the front door is closed, in contact with the inner surface of the front door (At least Fig. 2, 4, 6, 7: The housing area surrounding Opening #3a, which contacts Door #4 in the closed position); a portion of the front wall, which portion is located at a lower portion of the main body, has a recessed surface that is (i) located below the front door contact surface and (ii) recessed from the front door contact surface toward the rear side of the main body; and the water droplet restraining part protrudes toward a space in front of the recessed surface (At least Fig. 3, 4: Drain Pans #10 & 20 are located in Recess #2a directed towards the rear of Housing #2 & a recess in Door #4).

Claim Rejections Under 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5 & 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto ('719) as applied to claim 1 above, in view of Dotan ('085) & at least one of Bilet ('058) & Mineoka ('262).
In Re Claim 4, Morimoto ('719) discloses all aspects of the claimed invention as discussed above including: further comprising: a superheated steam generating section, which supplies superheated steam to the heating room (Para. 22, 26: A steam generator, not shown, supplies steam to Cooking Chamber #3); With the possible exception of: a food crumb receiving member provided below a bottom wall of the heating room, the bottom wall of the heating room having a bottom wall opening, and the food crumb receiving member having a projection which (i) is located so as to face the bottom wall opening of the bottom wall and (ii) causes a space between the bottom wall opening of the bottom wall and the food crumb receiving member to be narrow.
Nevertheless, Dotan ('085) discloses from the same Cooking Appliance field of endeavor as applicant's invention, a cooking device (At least Fig. 1, 4: Cooking Appliance #40 comprising Housing #2) comprising a heating room (Cooking Chamber #3) which includes a food crumb receiving member below a bottom wall of the heating room (Fig. 4; Col. 4, Ln. 30-34: Crumb Tray #29 mounted within Cooking Chamber #3 and below a bottom surface of the cooking chamber defined by the bottom wall of the front opening, Pan #29 would of necessity be inserted into a bottom wall opening to be able to be located below the bottom wall & receive crumbs from food located within Chamber #3, Pan #29 also being more narrow than the width & depth of Cooking Chamber #3 to be capable of fitting within the chamber).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the crumb pan of Dotan ('085) into the system of Morimoto ('719) for the purpose of catching drippings / crumbs from food being prepared in the cooking chamber (Col. 4, Ln. 30-34).
With respect to the steam generator being a superheated steam generator, Examiner takes Official Notice that a superheated steam generator was a conventional or well-known feature or method to one of ordinary skill in the art prior to the effective filing date of the claimed invention for heating a food cooking chamber, as referenced by at least one of Bilet ('058) & Mineoka ('262); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the steam generator of Morimoto ('719) as a superheated steam generator for the purpose of providing “an efficient for delivering cooking energy to a food item” (Bilet ('058): Col. 1, Background).
In Re Claims 5 & 7, Dotan ('085)
Cl. 5: wherein: the bottom wall has a heater placement portion having a recessed shape; a heater is provided in the heater placement portion; and the bottom wall opening is made in a bottom part of the heater placement portion having the recessed shape (Fig. 1, 3, 4, 6: Lower Heaters #7c, 7d are located in a recessed area below the bottom wall).
Cl. 7: wherein a single waste receiving member is provided so as to serve as the water receiving member and as the food crumb receiving member (Pan #29 is shown as a single piece construction that is used for catching waste, e.g. drippings when used as a rotisserie, & crumbs, e.g. when used as a toaster).

Claim 6 rejected under 35 U.S.C. § 103 as being unpatentable over Morimoto ('719) as applied to claim 1 above in view of at least one of Bilet ('058) & Mineoka ('262).
In Re Claim 6, Morimoto ('719) discloses: further comprising: a superheated steam generating section which supplies superheated steam to the heating room; a water feed tank in which water to be supplied to the superheated steam generating section is stored; a tank housing part in which the water feed tank is mounted, the tank housing part having a shape of a container and having a drain outlet in a bottom part of the tank housing part; and a drain pipe which is connected to the drain outlet and through which water stored in the tank housing part is transferred to the water receiving member (Para. 22, 26: A steam generator, not shown, supplies steam to Cooking Chamber #3, & includes Water Tank #8, which would, of necessity, include a drain outlet to provide for draining of the water).  With respect to the steam generator being a superheated steam generator, Examiner takes Official Notice that a superheated steam generator was a conventional or well-known feature or method to one of ordinary skill in the art prior to the effective filing date of the claimed invention for heating a food cooking chamber, as referenced by at least one of Bilet ('058) & Mineoka ('262); therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to design the steam generator of Morimoto ('719) as a superheated steam generator for the purpose of providing “an efficient for delivering cooking energy to a food item” (Bilet ('058): Col. 1, Background).
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/Daniel E. Namay/Examiner, Art Unit 3762